         Case 1:16-cv-01485-DAD-JLT Document 105 Filed 11/04/20 Page 1 of 1


1
2
3

4
5
6

7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   R.Q., by and through his guardian ad litem                Case No.: 1:16-CV-01485 NONE JLT
     CHRIS QUATRO,
12                                                             ORDER DIRECTING THE CLERK OF THE
                     Plaintiff,
13                                                             COURT TO ASSIGN A DISTRICT JUDGE AND
             v.                                                TO CLOSE THE CASE
14                                                             (Doc. 104)
     TEHACHAPI UNIFIED SCHOOL
15   DISTRICT,

16                   Defendants.

17           The parties have stipulated to the action being dismissed with prejudice and with each side
18   to bear their own fees and costs1 . (Doc. 104) The Federal Rules of Civil Procedure Rule 41 makes
19   such stipulations effective immediately with further order of the Court. Wilson v. City of San
20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign
21   a district judge to this case and to close this action.
22
23   IT IS SO ORDERED.
24       Dated:     November 4, 2020                               /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28   1 The Court notes that the settlement approved by the Court includes payment of the plaintiff’s
     attorney’s fees. (Doc. 96 at 11)
                                                          1
